

116 S2935 IS: Banning In Government Oil Industry Lobbyists from the Cabinet Act
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2935IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the appointment of former fossil fuel executive officers and fossil fuel lobbyists as
			 the heads of certain departments, and for other purposes.
	
 1.Short titleThis Act may be cited as the Banning In Government Oil Industry Lobbyists from the Cabinet Act or the BIG OIL Cabinet Act.
 2.DefinitionsIn this Act: (1)Covered department headThe term covered department head means the—
 (A)Chief of Staff to the President; (B)Chief of Staff to the Vice President;
 (C)Director of the Office of Management and Budget; (D)Chairman of the Council on Environmental Quality;
 (E)Director of the Office of Science and Technology Policy; (F)Executive Director of the United States Global Change Research Program;
 (G)Secretary of Energy; (H)Administrator of the Energy Information Administration;
 (I)Administrator of the National Oceanic and Atmospheric Administration; (J)Administrator of the National Aeronautics and Space Administration;
 (K)Secretary of Transportation; (L)Deputy Administrator of the National Highway Traffic Safety Administration;
 (M)Administrator of the Pipeline and Hazardous Materials Safety Administration; (N)Chairman of the Federal Energy Regulatory Commission;
 (O)Secretary of Agriculture; (P)Secretary of the Interior;
 (Q)Secretary of Defense; (R)Administrator of the Environmental Protection Agency; and
 (S)Secretary of State. (2)Covered political appointeeThe term covered political appointee means a political appointee, as defined in section 714(h) of title 38, United States Code, at—
 (A)the Department of the Interior; (B)the Environmental Protection Agency;
 (C)the Department of Energy; (D)the Federal Energy Regulatory Commission;
 (E)the National Oceanic and Atmospheric Administration; (F)the Council on Environmental Quality;
 (G)the Office of Science and Technology Policy; and (H)the Office of Management and Budget.
 (3)Executive officerThe term executive officer— (A)means, with respect to an enterprise—
 (i)the president; (ii)any vice president in charge of a principal business unit, division, or function, including sales, administration, or finance;
 (iii)any other officer who performs a policy-making function; or (iv)an executive officer of a subsidiary of the enterprise if the executive officer of the subsidiary performs policy-making functions for the enterprise; and
 (B)does not include an employee of a fossil fuel entity that works in, or is in charge of, a division principally responsible for the research, development, or deployment of—
 (i)wind energy; (ii)solar energy; or
 (iii)any other renewable energy source. (4)Fossil fuelThe term fossil fuel means natural gas, coal, oil, gasoline, diesel fuel, or jet fuel.
 (5)Fossil fuel entityThe term fossil fuel entity means an entity that is in the business of extracting or producing fossil fuel. (6)Fossil fuel lobbyistThe term fossil fuel lobbyist means a lobbyist, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602), that is registered or is required to register under section 4(a) of that Act (2 U.S.C. 1603(a)), who principally lobbies—
 (A)for not less than 1 fossil fuel entity; and (B)on issues relating to the extraction or production of fossil fuels.
 (7)Fossil fuel trade associationThe term fossil fuel trade association means a trade association that principally represents one or more fossil fuel entities on issues relating to the extraction or production of fossil fuels.
 3.Prohibition of appointment of fossil fuel executives and lobbyistsNo individual that has served as an executive officer of a fossil fuel entity, a fossil fuel lobbyist, or an employee of a fossil fuel trade association for any period of time during the 10-year period preceding the date of appointment or service shall—
 (1)be appointed to serve as a covered department head or a covered political appointee; or (2)perform the functions and duties of a covered department head or a covered political appointee in an acting capacity.